Order entered January 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00439-CR

                      THEODORE ROOSEVELT ARTHUR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-58513-J

                                            ORDER
       On December 18, 2014, this Court ordered court reporter Karren Jones to file, within

fifteen days, an amended Volume 5 of the reporter’s record that contains all of the pages,

including page 284. To date, Ms. Jones has neither filed the amended record nor communicated

with the Court regarding the status of the amended record.

       Accordingly, we ORDER court reporter Karren Jones to file, by 4:00 p.m. on FRIDAY,

JANUARY 16, 2015, an amended Volume 5 of the reporter’s record that contains all of the

pages, including page 284. If we do not receive the amended volume by the date and time

specified, we will utilize the available remedies, including ordering that Karren Jones not sit as a

court reporter until she complies with this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Karren Jones, court

reporter, and to counsel for all parties.

                                                 /s/    LANA MYERS
                                                        JUSTICE